Citation Nr: 0905283	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for an adjustment disorder with mixed anxiety and 
depressed mood secondary to chronic pain and physical 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from January 1980 
to January 1984, and from December 1984 to August 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

As support of his claim for a higher disability rating, the 
Veteran and his wife testified at a videoconference hearing 
before the undersigned Veterans Law Judge at the RO in May 
2008.  The transcript of the hearing is associated with the 
claims folder and has been reviewed.  At the time of the 
hearing, the Veteran submitted additional evidence.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2008).

The Board observes that in a March 2008 rating decision, the 
RO denied the Veteran's claims for service connection for 
cervical strain and for an increased rating for lumbosacral 
strain.  The Veteran has not yet perfected an appeal of this 
rating decision by filing a notice of disagreement and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2008).  Therefore, these issues are not before the Board.

Finally, based on a Form 9 statement by the Veteran dated in 
January 2005 and a statement by the Veteran's representative 
dated in July 2008, it appears the Veteran may be raising 
additional claims, including a claim for entitlement to a 
total rating based on individual umemployability (TDIU) due 
to his service-connected back disability, though this is 
unclear.  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  The RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the Veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDING OF FACT

The Veteran's service-connected adjustment disorder with 
mixed anxiety and depressed mood secondary to chronic pain 
and physical disability has been shown to be manifested by 
such as symptoms as depression, anxiety, panick attacks, 
discouragement, frustration, tearfulness, claustrophobia, 
dysphoria, suicidal thoughts, being socially avoidant, a 
mildly impairment short-term memory, and Global Assessment of 
Functioning (GAF) generally ranging from 50 to 60.  The 
Veteran's adjustment disorder with mixed anxiety and 
depressed mood secondary to chronic pain and physical 
disability demonstrates occupational and social impairment 
with reduced reliability and productivity, but does not 
demonstrate occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 50 
percent, but no greater, for an adjustment disorder with 
mixed anxiety and depressed mood secondary to chronic pain 
and physical disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9440 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in November 
2002 and April 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board also notes that the claim at issue stems from an 
initial rating assignment.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the Veteran with downstream 
Dingess, supra, and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claim in July 2006, with subsequent 
readjudication of his claim in October 2007.  The Veteran 
also was provided with VA examinations in January 2003 and 
March 2007 in connection with his claim.  Moreover, the 
Veteran has submitted several lay statements as support of 
his claim, in addition to providing testimony at a 
videoconference hearing in August 2008.  Thus, the 
presumption of prejudice has been rebutted.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran and his representative also submitted 
several statements and private treatment records as support 
of his claim.  Further, the VA has provided the Veteran with 
two VA examinations, dated in January 2003 and May 2007, in 
connection with his claim.  Additionally, he was afforded an 
opportunity to present testimony at a videoconference hearing 
in August 2008, at which time he submitted additional 
evidence for consideration.  Thus, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for an adjustment disorder with mixed 
anxiety and depressed mood, the Board is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection on June 7, 2002, until the present.  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disability has 
been more severe than at others.  If there have been, then 
the Board must "stage" his rating beyond what the RO has 
already done.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In this case, in an April 2004 rating decision, the RO 
granted service connection for an adjustment disorder with 
mixed anxiety and depressed mood as secondary to the 
Veteran's service-connected back disability, and assigned a 
disability rating of 30 percent under Diagnostic Code 9440, 
effective June 7, 2002.  38 C.F.R. § 4.130.        

A review of the evidence reveals that the Veteran was first 
diagnosed with his current mental disorder in May 1987, when 
he was hospitalized and provided with a psychiatric 
assessment.  See Bailey Seton Hospital records dated in May 
1987.  Private psychiatric consultation reports dated in June 
1994, October 1995, and January 1997 revealed diagnoses of 
depressive disorder secondary to a chronic pain syndrome and 
physical disability and personality changes secondary to a 
chronic pain syndrome.  During that period, the private 
examiner found him to be depressed, but oriented with no 
signs of psychosis or thought disorder.  The January 1997 
private examiner opined that the Veteran was very disturbed 
and had violent tendencies towards himself and others.

A VA examination report dated in January 2003 indicated 
reports of increased anger and anxiety, and depression.  The 
Veteran also reported claustrophobia.  The January 2003 VA 
examination report revealed that the Veteran's communication 
was scattered, had some unusual perceptions, admitted to 
suicidal ideations, had sleep impairment due to pain from his 
back disability; and had short-term memory impairment.  He 
was oriented to person, place, and time, and his speech was 
within normal limits.  He had a GAF score of 50, which 
represents serious symptoms.  He was diagnosed with 
adjustment disorder with mixed anxiety and depressed mood 
secondary to chronic pain and physical disability.  See VA 
examination report dated in January 2003.

In May 2004, the Veteran received a VA psychiatric assessment 
during a mental health clinic consult.  The assessment report 
indicated that the Veteran described a "more neutral" mood 
at that time and had an adequate energy level for basic 
activities of daily living, but slept approximately only six 
hours during a 24-hour period and still felt claustrophobic.  
At the time of the May 2004 assessment, the Veteran's 
appearance was within normal limits; he was cooperative and 
calm, but restless; his mood and affect were normal; he had 
normal speech; he had appropriate thought content; and he had 
no suicidal or homicidal ideations.  See VA psychiatric 
assessment report dated in May 2004.

The Veteran received another VA examination in May 2007.  
This examination report revealed that the Veteran reported no 
current treatment for his mental disability, and that he 
reported moderate symptoms of depression, discouragement, 
frustration, tearfulness once a week, being socially 
avoidant, and being claustrophobic.  The VA examiner found 
him to have a dysphoric mood and suicidal thoughts, with a 
mildly impairment short-term memory.  The Veteran had a GAF 
score of 60, which represents moderate symptoms.  See VA 
examination report dated in May 2007.  

VA outpatient treatment records dated from May 2004 to March 
2007 show few complaints by the Veteran of symptoms of his 
mental disability.  In fact, the majority of these records 
show treatment for his back disability and other unrelated 
illnesses.  There are no indications of treatment, including 
therapy, for his mental disability during this period.

The Veteran and his wife also provided testimony regarding 
his adjustment disorder at a videoconference hearing in 
August 2008.  During the hearing, the Veteran reported that 
he does not take medication for his adjustment disorder 
because it caused him to tremble, but that he receives weekly 
individual counseling.  He also reported experiencing 
feelings of anxiety on a daily basis, claustrophobia, dread, 
fatigue, isolation, distrust of others, panick, depression, 
aggression, disorientation, and feeling unsafe in his 
surroundings.  The Veteran additionally expressed difficulty 
with both his long-term and short-term memories and trouble 
with motivation.  The Veteran's wife also reported that the 
Veteran displays slightly impaired judgment, that his 
disability has had a negative effect on their marital 
relationship, that he neglects his personal hygiene, and that 
he has trouble with sleep and wakes up from violent dreams.   

Thus, the Board finds that overall, the evidence is 
sufficient to warrant a 50 percent rating, even though 
several of the other criteria provided are not present, such 
as flattened affect and circumstantial, circumlocutory, or 
stereotyped speech.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (rating criteria provide guidance as to the 
severity of symptoms contemplated for each rating; they are 
not all-encompassing or an exhaustive list).

However, while a 50 percent evaluation is warranted for the 
Veteran's adjustment disorder, a rating in excess of that 
amount is not justified.  38 C.F.R. § 4.7.  In this regard, 
the May 2007 VA examiner noted the Veteran was clean and 
appropriately dressed; cooperative; had spontaneous speech; 
had appropriate affect; had intact attention; was oriented to 
person, time, and place; and had no delusions, inappropriate 
behavior, obsessive or ritualistic behavior, or homicidal 
thoughts.  


There was also no evidence of obsessional rituals that 
interfere with routine activities; impaired impulse control; 
spatial disorientation; or intermittently illogical, obscure, 
or irrelevant speech.  

Accordingly, resolving reasonable doubt in the Veteran's 
favor, the Board finds that the evidence supports a 50 
percent initial disability rating for an adjustment disorder 
with mixed anxiety and depressed mood, but no higher.  
38 C.F.R. § 4.3.  

The Board adds that the 50 percent rating it has assigned for 
the Veteran's adjustment disorder with mixed anxiety and 
depressed mood is effective within the time period previously 
established by the RO.  Since there have been no occasions 
within the effective date mentioned when the Veteran's 
disability has been more severe than 50 percent, there is no 
basis to further "stage" his ratings for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  

In this case, there is no evidence of any hospitalization 
associated with the disability in question.  The Veteran's 
treatment has been primarily on an outpatient basis, not 
frequently as an inpatient.  In addition, the Board finds no 
evidence that the Veteran's mental disability markedly 
interferes with his ability to work above and beyond that 
contemplated by his separate schedular ratings.  See 38 
C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  





ORDER

An initial disability rating of 50 percent for an adjustment 
disorder with mixed anxiety and depressed mood secondary to 
chronic pain and physical disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


